Wade, J.
This case is controlled by the ruling of this court in Glasco v. Cooper, 17 Ga. App. 690 (87 S. E. 1095), in which it was held: “Even though the defendant collected his wages after he had assigned them, and conceding that the assignment was valid, the debt arising against him as a result of his collection of the money did not fall within any of the exceptions stated in the 17th section of the bankruptcy act, it not appearing that he stood in any fiduciary relation to the plaintiff, or that he used any false pretense or representation to obtain the money.”

Judgment reversed.